              Case 3:20-cv-05922-JLR Document 18 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LORI ANNA MASSEY,                            CASE NO. C20-5922JLR

11                              Plaintiff,              ORDER DISMISSING CASE
                  v.
12
           MULTICARE HEALTH SYSTEM,
13
           et al.,
14
                                Defendants.
15
           On October 19, 2020, the court issued its order dismissing Plaintiff Lori Anna
16
     Massey’s pro se complaint against Defendants MultiCare Health System and Allenmore
17
     Hospital without prejudice and with leave to amend. (Order (Dkt. # 17).) The court
18
     ordered Ms. Massey to file an amended complaint, if any, within 21 days of the date of its
19
     order. (See id. at 4.) The November 9, 2020 deadline for Ms. Massey to file an amended
20
     complaint has passed, and Ms. Massey has not filed an amended complaint pursuant to
21
     the court’s order. (See generally Dkt.) Because Ms. Massey has not filed an amended
22


     ORDER - 1
              Case 3:20-cv-05922-JLR Document 18 Filed 11/25/20 Page 2 of 2




 1   complaint that cures the deficiencies noted in the court’s October 19, 2020 order, the

 2   court DISMISSES Ms. Massey’s complaint (Dkt. # 16) with prejudice. The clerk is

 3   directed to send a copy of this order to Ms. Massey.

 4          Dated this 25th day of November, 2020.

 5

 6                                                    A
                                                      JAMES L. ROBART
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
